United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, PARCEL POST
OFFICE, Flushing, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-496
Issued: August 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 6, 2012 appellant, through counsel, filed a timely appeal from a
November 21, 2011 decision of the Office of Workers’ Compensation Programs terminating his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective May 8, 2011.
FACTUAL HISTORY
On November 5, 2007 appellant, then a 37-year-old letter carrier, filed a traumatic injury
claim alleging that on that day he sustained injuries to his chest and neck when he was rearended by another car. OWCP accepted the claim for neck sprain, which was subsequently
1

5 U.S.C. § 8101 et seq.

expanded to include cervical radiculitis and March 3 and October 13, 2008 recurrence claims.
By letter dated October 19, 2009, OWCP placed appellant on the periodic rolls for temporary
total disability effective September 27, 2009.
Dr. Michael J. Katz, a treating Board-certified orthopedic surgeon, concluded that
appellant continued to be totally disabled in his reports for the period November 15, 2010
through March 10, 2011. A review of a magnetic resonance imaging (MRI) scan revealed distal
cervical root compression. Dr. Katz reported that appellant’s cervical range of motion was 70
percent. He also submitted attending physician reports (Form CA-20) and duty status reports
(Form CA-17) in which he noted the employment injury, diagnosed cervical radiculopathy and
indicated that appellant was totally disabled.
On December 13, 2010 Dr. Robert J. Orlandi, a second opinion Board-certified
orthopedic surgeon, reviewed the statement of accepted facts and medical reports and examined
appellant on December 13, 2010. He noted the history of the November 5, 2007 employment
injury and the medical treatment provided. Diagnoses included a resolved cervical strain. A
physical examination of the cervical spine revealed normal range of motion with no
abnormalities, swelling or myofascial sprain and normal sensation. Dr. Orlandi noted a reference
to a left C6-7 disc herniation and opined that it was rare for bilateral paresthesias and
multidermal loss of sensation to be caused by a radicular syndrome. He concluded that appellant
was capable of working without restrictions.
On February 17, 2011 OWCP found a conflict in the medical opinion between Drs. Katz
and Orlandi and referred appellant for an impartial medical evaluation with Dr. Edward A.
Toriello, a Board-certified orthopedic surgeon, to resolve the conflict. It provided a February 11,
2011 statement of accepted facts, which noted that it had accepted a neck sprain which was
expanded to include cervical radiculitis as caused by the accepted November 4, 2007
employment injury. On March 10, 2011 Dr. Toriello, based upon a review of the medical
evidence and statement of accepted facts and a physical examination, concluded that appellant’s
chest contusion and cervical sprain had resolved. He further stated that there was no evidence
supporting an expansion of appellant’s claim to include cervical radiculopathy or any other
medical condition. A physical examination of the cervical spine revealed no paracervical muscle
atrophy or spasm, no upper extremity sensory or motor deficits, upper extremity vascular
examination was within normal limits, no upper extremity muscle atrophy and intact and
symmetrical deep tendon reflexes.
On April 4, 2011 OWCP issued a notice of proposed termination of compensation and
medical benefits based on Dr. Toriello’s March 10, 2011 impartial medical evaluation. It
afforded appellant 30 days to submit additional evidence or argument to the extent she disagreed
with the proposed termination of benefits.
Subsequent to the proposal to terminate appellant’s compensation, OWCP received
additional medical evidence including an April 11, 2011 report, CA-17 form and a CA-20 report
from Dr. Katz.

2

By decision dated May 11, 2011, OWCP terminated appellant’s compensation and
medical benefits effective May 8, 2011. It found that the medical evidence he submitted did not
outweigh the impartial medical examiner’s opinion.
On May 24, 2011 appellant’s representative requested a telephonic hearing before an
OWCP hearing representative, which was held on September 14, 2011.
Prior to the hearing, OWCP received an April 22, 2011 MRI scan and an August 26,
2011 disability decision from the Social Security Administration. Findings from the MRI scan
revealed cervical degenerative disc disease, left paracentral disc osteophyte complexes at C6-7
and C4-5, central disc osteophyte complexes at C3-4 and C5-6, moderate C6-7 central canal
stenosis, mild C3-4, C4-5 and C5-6 central canal stenosis and mild-to-moderate C4-5 and C6-7
left forminal stenosis.
By decision dated November 21, 2011, an OWCP hearing representative affirmed the
termination of appellant’s compensation.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that an
employee has disability causally related to his federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.3 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.6
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of

2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

4

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

Kathryn E. Demarsh, supra note 5; James F. Weikel, 54 ECAB 660 (2003).

7

5 U.S.C. § 8123(a); see also S.R., Docket No. 09-2332 (issued August 16, 2010); R.H., 59 ECAB 382 (2008);
Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45 ECAB 207 (1993).

3

such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.8
ANALYSIS
OWCP accepted appellant’s claim for neck sprain and cervical radiculitis due to the
November 5, 2007 automobile accident. It placed him on the periodic rolls for temporary total
disability by letter dated October 19, 2009. OWCP determined that a conflict existed between
Dr. Orlandi, the second opinion physician and Dr. Katz, appellant’s attending physician,
regarding whether he had any continuing disability or residuals of his accepted employment
injury. It referred him to Dr. Toriello for an impartial medical examination. The Board finds
that OWCP did not meet its burden of proof to terminate appellant’s compensation.
The Board finds that Dr. Toriello’s report is not sufficiently well reasoned to resolve the
medical conflict. Regarding appellant’s accepted cervical radiculitis condition, Dr. Toriello
indicated that the condition was not related to the work injury of November 5, 2007. However,
his condition was accepted for cervical radiculitis and this was reflected on the statement of
accepted facts provided to Dr. Toriello. The Board finds that Dr. Toriello’s report is of
diminished probative value, as his opinion disregarded a critical element of the statement of
accepted facts. The Board notes that it is the function of the medical expert to give an opinion
only on medical questions, not to find facts.9 Furthermore, to be given special weight, the
opinion of an impartial medical specialist must be based on a proper factual background.10 As
Dr. Toriello did not give due regard to the statement of accepted facts, his opinion was not based
on a proper factual background.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits.

8

Y.A., 59 ECAB 701 (2008); Darlene R. Kennedy, 57 ECAB 414 (2006); Sharyn D. Bannick, 54 ECAB 537
(2003); Gary R. Sieber, 46 ECAB 215 (1994).
9

Willa M. Frazier, 55 ECAB 379 (2004); Paul King, 54 ECAB 356 (2003).

10

S.T., Docket No. 08-1675 (issued May 4, 2009); Darlene R. Kennedy, supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 21, 2011 is reversed.
Issued: August 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

